Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 3/24/21 has been entered and fully considered. 
Claims 1-20 remain pending. 
The previous 35 USC 112 rejections have been withdrawn due to the remarks page 8 filed 3/24/21. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: differential pressure device in claim 8, decontamination device in claim 9, differential pressure accessory device in claim 18, and decontamination accessory device in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 11, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 14 recite the limitation "the said tracking mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the claims from which 4, 14 depend recite “at least one tracking object”. 
Claims 1, 11, recite “wherein, in a transfer mode” followed by further structural limitations. However, the further structure encompassed by the claim language appears to be drawn to intended use. It is unclear if the claimed invention is required to have the further limitations or if they are only required when “in a transfer mode”. Therefore the meets and bounds of the claimed invention cannot be clearly determined in view of the instant claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-8, 11-15, 17-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT (US 2004/0248281) in view of GRIFFITH (US 2017/0227525). 
With respect to claim 1, 4, 11, 14 WRIGHT discloses an organ cassette (Bio chamber) that is a portable device (dimensioned for hand- carrying by one person) (0046, 0041, Fig 6a) comprising side walls (at least one outer wall defining an interior chamber with opening), a bottom wall, and a lid over the top (covering the opening) that creates an airtight seal (seal from ambient) with the cassette (enclosure) (0042, 0046), a biopsy and/or venting port and tubeset which can be provided in a wall (access port) and allows for fluid communication between the interior and exterior of the cassette (0049-50), the cassette provided with a tag that would 
With respect to claim 2, 12, WRIGHT discloses the cassette can have a handle fixed to the exterior (0043, Fig 4c-d). 
With respect to claim 3, 13, WRIGHT discloses the tag on the cassette is able to be read by sensors outside the cassette (fixed on exterior) (0051, 0056). 
With respect to claim 5, 15, WRIGHT discloses the openings for the tubing (access ports) can include septum seals and optionally be provided with plugs to maintain a sterile environment (occluding fluid communication unless port is engaged by user). 
With respect to claim 7, 17, WRIGHT discloses a biopsy port through the cassette to provide access by a biopsy tool to the organ (accessory configured for insertion) (0049). 
With respect to claim 8, 18, WRIGHT discloses a pressure control device to allow pressure inside the cassette to be varied (0007, 0012) and devices for controlling pressure that can restrict the rate at which external pressure changes are transmitted to the inside of the cassette (pressure device to introduce or eliminated predetermined gaseous elements) (0045, 0047) and wherein a pressure difference can be created (0046).  

Claims 6-7, 9, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT (US 2004024821) in view of GRIFFITH (US 2017/0227525) and further in view of AHLFORS (US 2020/0025782). 
With respect to claim 6, 16, WRIGHT discloses the cassette may be provided with a closeable and/or filtered vent which includes a filter device (0044, 0049) but does not explicitly disclose a HEPA filter. However, AHLFOR discloses a cell processing system (bio chamber) with an enclosure that has ports (access ports) covered by HEPA filters (filtration device) (0113). It would have been obvious to one of ordinary skill in the art to substitute the filter device of WRIGHT to include a HEPA filter as was known by AHLFOR because it reduces the number of particles in the air (0139) and to obtain the predictable result of prevention of contamination to maintain the sterility of the cassette. 
With respect to claim 9, 19, WRIGHT discloses the cassette provides sterile conditions, but does not explicitly disclose a decontamination device for sterilizing the chamber. However, . 

Claims 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT (US 2004024821) in view of GRIFFITH (US 2017/0227525) and further in view of HUNG (US 2009/0023608).
With respect to claim 10, 20, WRIGHT discloses using a pump, such as a roller or peristaltic pump (0007) but does not explicitly disclose a syringe pump. However, HUNG discloses a cell culture apparatus comprising an enclosure with connection ports (access ports) that allow connection to a syringe pump (0169). It would have been obvious to one of ordinary skill in the art to substitute the pump of WRIGHT to be a syringe pump as was known by HUNG because it allows for control over the inflow into the device (0126). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the newly amended claim limitations are hereby rejected over the previously cited prior art in view of GRIFFITH and also under 35 USC 112 as stated in the above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/DANIELLE B HENKEL/Examiner, Art Unit 1799                        

/William H. Beisner/Primary Examiner, Art Unit 1799